                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

ADAM REYNOLDS,

               Petitioner,                                  Case Number 19-10411
v.                                                          Honorable David M. Lawson

JOSEPH BARRETT,

               Respondent.
                                             /

           ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL

       This matter is before the Court on the petitioner’s motion for appointment of counsel.

There is no constitutional right to counsel for habeas proceedings. Pennsylvania v. Finley, 481

U.S. 551, 555 (1987); Post v. Bradshaw, 422 F.3d 419, 423 n.1 (6th Cir. 2005). Habeas

proceedings are civil proceedings, Browder v. Director, Dep’t of Corr. of Ill., 434 U.S. 257, 269

(1978), and “‘appointment of counsel in a civil case is . . . a matter within the discretion of the

court. It is a privilege not a right.’” Childs v. Pellegrin, 822 F.2d 1382, 1384 (6th Cir. 1987)

(quoting U.S. v. Madden, 352 F.2d 792, 793 (9th Cir. 1965)). The Court does not see grounds to

grant Reynolds’s request for appointment of counsel at the present time.

       Accordingly, it is ORDERED that the petitioner’s motion for appointment of counsel

(ECF No. 3) is DENIED.

                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge

Date: February 15, 2019
                   PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was
served upon each attorney or party of record herein by
electronic means or first class U.S. mail on February 15, 2019.

                           s/Susan K. Pinkowski
                           SUSAN K. PINKOWSKI




                                  -2-
